Citation Nr: 1504775	
Decision Date: 02/02/15    Archive Date: 02/09/15

DOCKET NO.  12-12 538	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to a compensable rating for bilateral hearing loss.

2.  Entitlement to an initial compensable rating for allergic rhinitis.

3.  Entitlement to the award of an effective date prior to August 31, 2010, for the grant of service connection for allergic rhinitis.  

4.  Entitlement to a total disability rating based on individual unemployability (TDIU).  

5.  Entitlement to service connection for sleep apnea, including secondary to allergic rhinitis.  


REPRESENTATION

Veteran represented by:	Virginia A. Girard-Brady, Attorney



ATTORNEY FOR THE BOARD

Terrence T. Griffin, Counsel


INTRODUCTION

The Veteran had active service from February 1969 to April 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from January 2011 and April 2014 decisions of the Louisville, Kentucky, Regional Office (RO). 

Additional argument and evidence, consisting of medical records and statements, have been received since the November 2012 Supplemental Statement of the Case, without a waiver of initial Agency of Original Jurisdiction (AOJ).  The evidence does not relate to or have any bearing on the Veteran's earlier effective date claim adjudicated below.  See 38 C.F.R. § 20.1304(c) (2014).  Thus, the Board need not remand the matter and may properly adjudicate the appeal at this time. 

The August 2013 statement of the Veteran's attorney, at least arguably, suggests that the Veteran is unable to work because of service-connected bilateral hearing loss and allergic rhinitis, raising the claim for TDIU rating that has been included on the title page.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Thus, the issue has been included on the title page. 

The issues of entitlement to (a) an initial compensable rating for bilateral hearing loss and allergic rhinitis; (b) a TDIU rating; and (c) service connection for sleep apnea, including secondary to allergic rhinitis are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDING OF FACT

Prior to the claim received by VA on August 31, 2010, neither the Veteran nor anyone on his behalf submitted a formal or informal service connection claim for allergic rhinitis or sinusitis.  


CONCLUSION OF LAW

The criteria for the award of an effective date prior to August 31, 2010, for the grant of service connection for allergic rhinitis are not met.  


REASONS AND BASES FOR FINDING AND CONCLUSION

Because the application of the law to the undisputed facts is dispositive of this appeal, no discussion of VA's duties to notify and assist is necessary.  See Mason v. Principi, 16 Vet. App. 129 (2002). 

Neither the Veteran nor his attorney has provided any argument to support the assignment of an effective prior to August 31, 2010 for the grant of service connection for allergic rhinitis.  Nevertheless, because the Veteran has submitted his April 22, 1972 separation examination, highlighting a statement that sinusitis had its onset and was treated in service, the Board will reasonably infer he believes the effective date for the grant of service connection for allergic rhinitis should relate back to April 22, 1972 (i.e., the date of his separation from service).

The basic facts are not in dispute.  VA received the Veteran's initial claim seeking service connection for sinusitis, on August 31, 2010.  A January 2011 RO decision granted service connection for "allergic rhinitis (claimed as sinusitis)," effective August 31, 2010.  

Unless specifically provided otherwise in the statute, the effective date of an award based on an original claim for compensation benefits shall be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  The effective date of an award of disability compensation shall be the day following separation from service or the date entitlement arose if the claim is received within one year of separation, otherwise the date of claim or the date entitlement arose, whichever is later 38 U.S.C.A. § 5110(b); 38 C.F.R. § 3.400(b)(2).

A specific claim in the form prescribed by the Secretary must be filed in order for benefits to be paid or furnished to any individual under the laws administered by VA.  38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).  The term "claim" or "application" means a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p).

Any communication or action indicating intent to apply for one or more benefits under the laws administered by VA, from a Veteran or his representative, may be considered an informal claim.  Such informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the Veteran, it will be considered filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155. 

The January 2011 RO decision granted service connection for the claimed disability effective the date the Veteran's original claim for the disability was received.  The Veteran's April 22, 1972 separation examination may provide medical evidence placing the onset of the claimed disability in service; however, the Veteran did not convey any intent to establish service connection for sinusitis (granted as allergic rhinitis) until VA received his claim on August 31, 2010, and "[t]he mere presence of the medical evidence does not establish an intent on the part of the veteran to seek...service connection."  Brannon v. West, 12 Vet. App. 32, 35 (1998); see also MacPhee v. Nicholson, 459 F.3d 1323 (Fed. Cir. 2006); Lalonde v. West, 12 Vet. App. 377, 382 (1999).  

The record does not reflect that the Veteran filed a formal or informal service connection application for sinusitis or allergic rhinitis, prior to August 31, 2010, nor has the he or his attorney made any assertion to the contrary.  Accordingly, applicable law and regulations require VA to assign an effective date for the award of service connection for the disability no earlier than August 31, 2010.  

The January 2011 RO decision has already assigned the earliest possible effective date for the grant of service connection for allergic rhinitis (claimed as sinusitis).  A preponderance of the evidence is against an effective date prior to August 31, 2010, for the grant of service connection for allergic rhinitis.  


ORDER

Entitlement to an effective date prior to August 31, 2010, for the grant of service connection for allergic rhinitis is denied.  


REMAND

The record indicates that the Veteran receives regular VA treatment; however, relevant VA treatment records dated since February 2012 have not been associated with the claims folder.  A November 2010 statement private physician's statement also suggests he likely receives private treatment, but the only records of such treatment are those submitted by the Veteran.  Attempts to obtain any relevant outstanding private and VA treatment records must be made on remand.  38 U.S.C.A. § 2103A; 38 C.F.R. § 3.159(c).

Because of the number of numerous relevant records that are likely outstanding, and the August 2013 statement of the Veteran's attorney, the respective September 2012 VA audiological and November 2012 VA allergic rhinitis examinations do not presently provide a basis to make a fully informed assessment of the disabilities.  On remand, the Veteran must be scheduled for current audiological and allergic rhinitis examinations.  See Stefl v. Nicholson, 21 Vet. App. 120 (2007); see also Caffrey v. Brown, 6 Vet. App. 377, 381 (1994).   

As noted in the Introduction, the August 2013 statement of the Veteran's attorney reasonably raises a claim seeking a TDIU rating, requiring VA provide the legally required notice and assistance related to the claim.  38 U.S.C.A. §§ 5103, 5103A; 38 38 C.F.R. § 3.159.  On remand, the Veteran must be provided adequate notice and assistance related to the TDIU claim.  

The Veteran's claim for a TDIU rating is inextricably intertwined with the other issues on appeal.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (issues are "inextricably intertwined" when a decision on one issue would have a "significant impact" on a Veteran's claim for the second issue).  Therefore, the increased rating claims should be adjudicated with the TDIU claim.

The Veteran was issued an April 2014 rating decision, denying service connection for a sleep apnea.  The Veteran filed a timely Notice of Disagreement to the denial of this claim.  The claim is listed as issue 5 on the Title Page above.  However, the AOJ has not responded to this Notice of Disagreement with a Statement of the Case addressing the issue.  The Board finds that a Statement of the Case must be issued on remand.  Manlincon v. West, 12 Vet. App. 238 (1999).   

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran and his attorney a notice letter advising him about what is needed to substantiate a claim for a TDIU claim.  Request that he complete a Veteran's Application for Increased Compensation Based on Unemployability (VA Form 21-8940) and to complete the necessary documentation to authorize VA to contact current and/or former employer(s) for additional information regarding his employment.

2.  Request the Veteran identify all sources of private treatment or evaluation for hearing impairment and allergic rhinitis, including private physician L. Warren, D.O., and the private Hope Medical Center.  Undertake appropriate efforts to attempt to obtain any indicated records.  All development efforts are to be associated with the claims folder.  

3.  Obtain all outstanding VA treatment and/or hospitalization records related to the Veteran's hearing impairment and allergic rhinitis disabilities, dated from February 2012 to the present.  Any negative response(s) must be in writing and associated with the claims folder.

4.  After the aforementioned development has been completed, schedule the Veteran for an appropriate VA examination to assess the nature, extent, and severity of his allergic rhinitis.  The entire claims file (i.e., the paper claims file and any medical records contained in Virtual VA, CAPRI, and AMIE) must be reviewed by the examiner.  If the examiner does not have access to Virtual VA, any relevant treatment records contained in the Virtual VA file that are not available on CAPRI or AMIE must be printed and associated with the paper claims file so they can be available to the examiner for review.

The VA examiner should conduct all necessary testing in order to determine and report whether the Veteran's allergic rhinitis is characterized by: (1) polyps; and (2) greater than 50-percent obstruction of nasal passage on both sides, or complete obstruction on one side. 

Thereafter, the examiner should opine as to the likelihood that, without taking into account his age, the Veteran is precluded from obtaining or maintaining gainful employment (consistent with his education and occupational experience) because of (I) allergic rhinitis; and (II) the aggregate of his service-connected disabilities. 

The provided examination report must reflect consideration of both the medical and lay evidence of record (e.g., the Veteran's statements; the January 2011 and November 2012 VA examinations; etc.) and set forth a complete rationale for all findings and conclusions.  

If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e., no one could respond give medical science and the known facts) or by a deficiency in the record or the examiner (i.e., additional facts are required, of the examiner does not have the needed knowledge and training). 

4.  After the aforementioned development has been completed, schedule the Veteran for an appropriate VA audiological examination to assess the nature, extent, and severity of the disability.  The entire claims file (i.e., the paper claims file and any medical records contained in Virtual VA, CAPRI, and AMIE) must be reviewed by the examiner.  If the examiner does not have access to Virtual VA, any relevant treatment records contained in the Virtual VA file that are not available on CAPRI or AMIE must be printed and associated with the paper claims file so they can be available to the examiner for review.

All indicated tests, including an audiological evaluation, must be performed.  The results should conform to VA regulations governing evaluation of hearing loss.  In addition, the examiner should fully describe the functional effects of the Veteran's hearing loss disability.  

Thereafter, the examiner should opine as to the likelihood that, without taking into account his age, the Veteran is precluded from obtaining or maintaining gainful employment (consistent with his education and occupational experience) because of (I) hearing impairment; and (II) the aggregate of his service-connected disabilities. 

The provided examination report must reflect consideration of both the medical and lay evidence of record (e.g., the Veteran's statements; December 2010 and September 2012 VA examinations; etc.) and set forth a complete rationale for all findings and conclusions.  

If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e., no one could respond give medical science and the known facts) or by a deficiency in the record or the examiner (i.e., additional facts are required, of the examiner does not have the needed knowledge and training).

5.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence (the bilateral hearing loss, allergic rhinitis, and TDIU claims), including considering if referral for extraschedular consideration is warranted.  If any claim remains denied, the Veteran and his attorney should be issued a Supplemental Statement of the Case, and the appeal returned for appellate review.  An appropriate period of time should be allowed for response.

6.  Issue a Statement of the Case addressing entitlement to service connection for sleep apnea, including as secondary to allergic rhinitis.  The denial was contained in an April 2014 rating decision.  Notify the Veteran and his attorney of his appellate rights and that he must file a timely Substantive Appeal (on VA Form 9) if he desires to perfect the appeal of the claim.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


